UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2160



GROVER DRUMMOND,

                                              Plaintiff - Appellant,

          versus

STATE OF MARYLAND,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frank A. Kaufman, Senior District Judge.
(CA-96-1292-K)


Submitted:   October 17, 1996             Decided:   October 23, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Grover Drummond, Appellant Pro Se. John Joseph Curran, Jr., Attor-
ney General, Baltimore, Maryland, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his civil complaint wherein he alleged discrimination by

state employees who constantly spy on and otherwise hinder him. The

district court dismissed the complaint as frivolous. We have

reviewed the record and the district court's opinion and find no
reversible error. Accordingly, we affirm on the reasoning of the

district court. Drummond v. Maryland, No. CA-96-1292-K (D. Md.
July 18, 1996). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2